United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-51313
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BOBBY JOE REED, JR.,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-03-CR-166-ALL-SS
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Bobby Joe Reed, Jr., appeals his guilty plea conviction for

possessing a stolen firearm in violation of 18 U.S.C. §§ 922(j)

and 924(a)(2).    Reed argues that 18 U.S.C. § 922(j), which

prohibits the possession of a stolen firearm, is unconstitutional

in light of the Supreme Court’s decision in United States v.

Lopez, 514 U.S. 549 (1995).     Reed concedes that this issue is

foreclosed by our opinion in United States v. Luna, 165 F.3d 316



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-51313
                                  -2-

(5th Cir. 1999), and he raises the issue only to preserve it for

possible Supreme Court review.

     A panel of this court cannot overrule a prior panel’s

decision in the absence of an intervening contrary or superseding

decision by this court sitting en banc or by the United States

Supreme Court.     Burge v. Parish of St. Tammany, 187 F.3d 452, 466

(5th Cir. 1999).    No such decision overruling Luna exists.

Accordingly, Reed’s argument is indeed foreclosed.    The judgment

of the district court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that an appellee’s brief not be required.    The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.